UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,               
                 Plaintiff-Appellee,
                 v.
TRENTON NEIL HENRY, a/k/a
Christopher Michael Becton, a/k/a                No. 00-4830
Mark John Johnson, a/k/a Kiseem
Phillips, a/k/a Deshaun Christopher
Sumlin,
                 Defendant-Appellant.
                                        
           Appeal from the United States District Court
         for the Western District of Virginia, at Danville.
                 Norman K. Moon, District Judge.
                           (CR-00-3)

                      Submitted: April 10, 2001

                       Decided: June 14, 2001

   Before LUTTIG, MICHAEL, and GREGORY, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

James R. Cromwell, VOGEL & CROMWELL, Roanoke, Virginia,
for Appellant. Joseph William Hooge Mott, Assistant United States
Attorney, Roanoke, Virginia, for Appellee.
2                      UNITED STATES v. HENRY
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   On appeal, Trenton Neil Henry challenges the district court’s appli-
cation of this court’s decision in United States v. McHan, 101 F.3d
1036 (4th Cir. 1996), in denying him a downward departure to credit
him for time served in a fully discharged prison term for a related
offense. For the following reasons, we affirm.

   Where a defendant appeals a refusal to grant a downward departure
based on the legal conclusion that such a departure is impermissible,
this court may review a district court’s legal interpretation of the
Guidelines de novo. See United State v. Wilkinson, 137 F.3d 214, 230
(4th Cir. 1998). However, both the district courts of this circuit and
subsequent panels of this court are obliged to follow a decision of this
court until it has been overruled by the Supreme Court or a decision
by this court en banc. See Chisolm v. TranSouth Financial Corp., 95
F.3d 331, 337 n.7 (4th Cir. 1995); Doe v. Charleston Area Med. Ctr.,
Inc., 529 F.2d 638, 642 (4th Cir. 1975). Hence, because the district
court properly followed relevant precedent of this circuit, we find no
grounds for reversal.

   Accordingly, we deny the Government’s motion to dismiss and
affirm Henry’s conviction. No member of this court requested that a
poll be taken with respect to Henry’s Petition For Hearing En Banc.
Accordingly, we deny that petition as well. We dispense with oral
argument because the facts and legal contentions are adequately pre-
sented in the materials before the court and argument would not aid
in the decisional process.

                                                           AFFIRMED